Case 5:20-cv-00802 Document1 Filed 07/10/20 Page 1of5

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
ELIZABETH VILLARREAL §
VS. ; CIVIL ACTION NO.: 20-cv-802
WAL-MART STORES TEXAS, LLC 3 JURY DEMANDED

DEFENDANT’S NOTICE OF REMOVAL

Defendant, Wal-Mart Stores Texas, LLC files this Notice of Removal pursuant to 28
U.S.C. § 1441, as follows:

Commencement and Service

l. On December 6, 2019, Plaintiff, Elizabeth Villarreal commenced this action
against Wal-Mart Stores Texas, LLC by filing Plaintiffs Original Petition, TRCP 193.7 Notice of
Self-Authentication, TRCP194.2 Requests for Disclosure and Attached Discovery in 166"
Judicial District Court, Bexar County, Texas; Cause No. 2019CI24948; Elizabeth Villarreal v,
Wal-Mart Stores Texas, LLC. A copy of Plaintiff's Original Petition TRCP 193.7 Notice of
Self-Authentication, TRCP194.2 Requests for Disclosure and Attached Discovery is attached
hereto as Exhibit A. Wal-Mart Stores Texas, LLC received service of process and Plaintiff's
Original Petition TRCP 193.7 Notice of Self-Authentication, TRCP194.2 Requests for Disclosure
and Attached Discovery on December 26, 2019. A copy of the Service of Process Transmittal is
attached hereto as Exhibit B.

2. On January 17, 2020, Wal-Mart Stores Texas, LLC filed its Original Answer to
Plaintiff's Original Petition which is attached as Exhibit C and Demand for Jury Trial, attached as
Exhibit D.

3. This notice of removal is filed within thirty days (30) of the receipt of the Plaintiff's

settlement demand dated June 12, 2020, attached hereto as Exhibit E, which disclosed for the first

 
Case 5:20-cv-00802 Document1 Filed 07/10/20 Page 2 of 5

time that this matter involves an amount in controversy exceeding $75,000.00, and is timely filed
under 28 U.S.C. § 1446(b). This notice of removal is filed within one year of the commencement
of this action and is thus timely pursuant to 28 U.S.C. § 1446(b),

Grounds for Removal
4, Wal-Mart Stores Texas, LLC is entitled to remove the state court action to this Court
pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 because this action is a civil action involving an
amount in controversy exceeding $75,000.00 between parties with diverse citizenship.

Diversity of Citizenship

5. This is an action between parties with diversity of citizenship.
6. Plaintiff is a Texas citizen with her residence in Bexar County, Texas.
7. Defendant Wal-Mart Stores Texas, LLC is a limited liability company formed

under the laws of Delaware, with its principal place of business in Arkansas, The sole member of
Wal-Mart Stores Texas, LLC is Wal-Mart Real Estate Business Trust. Wal-Mart Real Estate
Business Trust is a Delaware statutory trust with its principal place of business in Arkansas, The
sole unit holder of Wal-Mart Real Estate Business Trust is Wal-Mart Property Co. which is a
wholly owned subsidiary of Wal-Mart Stores East, LP. Wal-Mart Property Co. is a corporation
formed under the laws of the State of Delaware with its principal place of business in the State of
Arkansas. Wal-Mart Stores East, LP is a Delaware limited partnership, of which WSE
Management, LLC is the general partner, and WSE Investment, LLC is the limited partner. WSE
Management, LLC is a Delaware limited liability company, and has its principal place in
Bentonville, Arkansas. WSE Investment, LLC is a Delaware limited liability company, and has

its principal place in Bentonville, Arkansas. The sole member of WSE Management, LLC and

2[Page

 

 
Case 5:20-cv-00802 Document1 Filed 07/10/20 Page 3 of 5

WSE Investment, LLC is Wal-Mart Stores East, LLC. (f/k/a Wal-Mart Stores East, Inc.), whose
parent company is Walmart Inc. (f/k/a Wal-Mart Stores, Inc.). Wal-Mart Stores East, LLC is a
limited liability company formed under the laws of the State of Arkansas, and has its principal
place of business in the State of Arkansas. The sole member of Wal-Mart Stores East, LLC is
Walmart Inc. (f/k/a Wal-Mart Stores, Inc.).

8. No change of citizenship has occurred since commencement of the state court
action. Accordingly, diversity of citizenship exists among the parties.

Amount in Controversy

9, In Plaintiff's settlement demand dated June 12, 2020, she makes a demand for
$250,000.00. (see Exhibit E). Accordingly, the total amount in controversy in this case
exceeds the sum of $75,000.00.

Venue

10. Venue lies in the Western District of Texas, San Antonio Division, pursuant to 28
U.S.C. §§ 1441(a) and 1446(a) because the Plaintiff filed the state court action in this judicial
district and division.

Notice

11. Contemporaneous with the filing of this notice of removal, Defendant will give
notice of this filing to all parties of record pursuant to 28 U.S.C. § 1446(d). Defendant will also
file with the clerk of the state court, and will serve upon Plaintiff's counsel and all other parties”’
counsel of record, a notice of the filing of this notice of removal.

Jury Demand

12. Defendant, Wal-Mart Stores Texas, LLC demanded a jury trial in the state court

3| Page

 

 
action.

13,

Case 5:20-cv-00802 Document1 Filed 07/10/20 Page 4 of5

State Court Pleadings

Copies of state court pleadings which are referenced within the Notice are attached

to this Notice of Removal as Exhibits A through E. __ This case is being removed from the 166"

Judicial District Court, Bexar County, Texas.

14.

exhibits:

A.

OW

Se esi

Exhibits to Notice of Removal

The following documents are attached to this Notice as correspondingly lettered

Plaintiffs Original Petition, TRCP 193.7 Notice of Self-Autentication, TRCP
194.2 Requests for Disclosure and Attached Discovery.

Service of Process Transmittal.

Defendant, Wal-Mart Stores Texas, LLC’s Original Answer to Plaintiffs Original
Petition.

Defendant, Wal-Mart Stores Texas, LLC’s Demand for Jury Trial.

Plaintiff's Settlement Demand dated June 12, 2020.

Plaintiff’s Designation of Lead Counsel.

Plaintiff's Notice of Filing Business Record Affidavits and Medical Expense
Affidavits.

District Clerk’s Register of Actions.

List of Counsel of Record.

WHEREFORE, Defendant Wal-Mart Stores Texas, LLC pursuant to the statutes cited

herein and in conformity with the requirements set forth in 28 U.S.C. § 1446, removes this action

from 166" Judicial District Court, Bexar County, Texas.

Respectfully submitted,

DAW & RAY
LIMITED LIABILITY PARTNERSHIP

  
 
  
 

 

illie Ben Daw, III, TBN: 05594050

Email: whdaw@dawray.com
James K, Floyd; TBN: 24047628

4|Page
Case 5:20-cv-00802 Document1 Filed 07/10/20 Page 5of5

Email: jfloyd@dawray.com
14100 San Pedro, Suite 302

San Antonio, Texas 78232

(210) 224-3121 Telephone

(210) 224-3188 Facsimile
ATTORNEYS FOR DEFENDANT,
WAL-MART STORES TEXAS, LLC

CERTIFICATE OF SERVICE

The undersigned does hereby certify that a true and correct copy of the above and
foregoing instrument has been served upon all known counsel of record in accordance with the
FRCP on this the 10" day of July, 2020.

John Arthur Daspit
Michael H. Garatoni
Daspit Law Firm
440 Louisiana, Suite 1400
Houston, Texas 77002
ATTORNEYS FOR PLAINTIFF

 

ames K., Floyd

5|Page
